DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Claim 1 of this application is patentably indistinct from claim 1 of Application No. 16/524672. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/524672 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current Application defines a specific object to be detected whereas the previous application only defines that an entity is to be detected. The 672 application excludes the current animate entity whereas the current application specifically requires it. It is just defining what is to be detected.
App. 17/384849
App. 16/524672
An analog matching filter comprising: a first plate; a second plate coupled with the first plate and separated from the first plate via a spacer; a replicate matching material fixed to an inside surface of the first plate; a conductive plate or sheet fixed to an inside surface of the second plate; and an electrical circuit connecting the first plate to the conductive plate or sheet, wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of an animate entity according to a spatial gradient of the animate entity local electric field distribution.
1. (Currently Amended) An analog matching filter comprising: a first plate; a second plate coupled with the first plate and separated from the first plate via a spacer; a replicate matching material fixed to an inside surface of the first plate; a conductive plate or sheet fixed to an inside surface of the second plate; and an electrical circuit connecting the first plate to the conductive plate or sheet, wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of a to-be-detected entity according to a spatial gradient of the to-be-detected entity local electric field distribution, wherein the to-be-detected entity excludes smokeless gunpowder and animate entities.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 7, 9, 13, & 16 of this application is patentably indistinct from claim 1 of Application No. 16/797136. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims  1, 4, 7, 9, 13, & 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/797136 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is what object is to be detected.
App. 17/384849
App. 16/797136
1. An analog matching filter comprising: a first plate; a second plate coupled with the first plate and separated from the first plate via a spacer; a replicate matching material fixed to an inside surface of the first plate; a conductive plate or sheet fixed to an inside surface of the second plate; and an electrical circuit connecting the first plate to the conductive plate or sheet, wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of an animate entity according to a spatial gradient of the animate entity local electric field distribution.
1. An analog matching filter comprising: a first plate; a second plate coupled with the first plate and separated from the first plate via a spacer; a replicate matching material fixed to an inside surface of the first plate; a conductive plate or sheet fixed to an inside surface of the second plate; and an electrical circuit connecting the first plate to the conductive plate or sheet, wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of smokeless gunpowder according to a spatial gradient of the smokeless gunpowder local electric field distribution.
4. An analog matching filter according to claim 1, wherein the replicate matching material comprises one or more dielectric materials.
4. An analog matching filter according to claim 1, wherein the replicate matching material comprises one or more dielectric materials.
7. An analog matching filter according to claim 1, wherein the replicate matching material comprises compositions of nitrated cellulose and nitroglycerin.
7. An analog matching filter according to claim 1, wherein the replicate matching material comprises compositions of nitrated cellulose and nitroglycerin.
9. A sensor device according to claim 8, wherein the replicate matching material of the first analog matching filter is different from the replicate matching material of the second analog matching filter.
9. A sensor device according to claim 8, wherein the replicate matching material of the first analog matching filter is different from the replicate matching material of the second analog matching filter.
13. A sensor device according to claim 8, wherein the replicate matching material in each of the first and second analog matching filters comprises one or more dielectric materials.
13. A sensor device according to claim 8, wherein the replicate matching material in each of the first and second analog matching filters comprises one or more dielectric materials.
16. A sensor device according to claim 8, wherein the replicate matching material in at least the first analog matching filter comprises compositions of nitrated cellulose and nitroglycerin.
16. A sensor device according to claim 8, wherein the replicate matching material in at least the first analog matching filter comprises compositions of nitrated cellulose and nitroglycerin.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
These differences only define an intended use, which carries little patentable weight.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8, & 17 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 8, & 17 and all subsequent dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims “an opposite polarization pattern” before any “normal polarization pattern” is clearly defined or listed in the claim. In the specification it states that “external electric field and gradients thereof of the target entity defines a specific polarization pattern for the animate entity.” The claim needs to define the specific polarization for one to clearly understand the nature of the “opposite polarization pattern.”
 The claim requires that “the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern carried by the electrical circuit that is based on a polarization pattern of an animate entity.” According to the claim, the electrical circuit can carry a field that is an opposite polarization pattern wherein the opposite polarization pattern is based on a polarization pattern of an animate entity. Also according to the claim, the electrical circuit can be “based on” a polarization pattern of an animate entity wherein there is a circuit that is constructed specifically to produce a specific polarization pattern. Examiner notes that these different interpretations cause confusion in the understanding of the claims. Appropriate correction is needed in each of the independent claims. Examiner also notes that in claim 8 there is further clarification needed because claim 8 requires “an internal member that is configured to react to the opposite polarization pattern carried by the electrical circuit” which implies that the circuit elements can be constructed specifically to create polarization patterns while also implying that the patterns are based on the specific patterns of the animate entity.
Independent claim 8 recites the limitation “the opposite polarization pattern carried by the electrical circuit” in line 11.  There is insufficient antecedent basis for this limitation in the claim.
The term “immediately” in independent claim 17 is a relative term which renders the claim indefinite. The term “immediately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. What defines immediately? Is 1 second immediately? Is 1 minute immediately? Is 1 hour immediately? Is 1 day immediately? Is 1 nanosecond immediately? Appropriate clarification is required. Examiner will interpret any time to be immediately to advance prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Afilani (U.S. Pat. # 6,78,179) in view of Sloss et al (U.S. PGPub # 2013/0228474).
Regarding Independent Claim 1, Afilani teaches:
An analog matching filter comprising: 
a first plate (Fig. 2 Element 16’ top plate in the annotated figure below.); 
a second plate coupled with the first plate (Fig. 2 Element 16’ bottom plate in the annotated figure below.) and separated from the first plate via a spacer (Fig. 2 Elements 12’,14’, & 16’ wherein there is material between the two plates.); 
a replicate matching material fixed to an inside surface of the first plate (Fig. 2 Element 12’); 
and 
an electrical circuit connecting the first plate to the conductive plate or sheet (Fig. 2 Elements 18’ & 20’.), wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern (Column 4 lines 50-59. See Fig. 2 Elements 18’ & 20’.) carried by the electrical circuit that is based on a polarization pattern of an animate entity according to a spatial gradient of the animate entity local electric field distribution (Column 4 lines 50-59. See Fig. 2 Elements 18’ & 20’. See also claim 1.).

    PNG
    media_image1.png
    822
    752
    media_image1.png
    Greyscale

Afilani does not explicitly teach:
a conductive plate or sheet fixed to an inside surface of the second plate;
Sloss teaches:
a conductive plate or sheet fixed to an inside surface of the second plate (Fig. 1 & 2 Element 106 and paragraphs 0024-0026.);

    PNG
    media_image2.png
    459
    458
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sloss to the teachings of Afilani such that a conductive plate or sheet fixed to an inside surface of the second plate because this construction method reduces the amount of conductive material need to make the electrical device and it also makes the system more robust because the layers of Sloss will, as is known in the art, be lighter than solid metal layers and less prone to corrosion.
Regarding Claim 2, Afilani & Sloss teach all elements of claim 1, upon which this claim depends.
Afilani teaches the replicate material is configured to perform a spatial dielectric property matching of the animate entity (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 3, Afilani & Sloss teach all elements of claim 1, upon which this claim depends.
Afilani teaches the replicate matching material is selected in accordance with dielectric polarization characteristics of the animate entity (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 4, Afilani & Sloss teach all elements of claim 1, upon which this claim depends.
Afilani teaches the replicate matching material comprises one or more dielectric materials (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 5, Afilani & Sloss teach all elements of claim 1, upon which this claim depends.
Afilani does not explicitly teach the replicate matching material comprises animate entity.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the replicate matching material comprises animate entity because the easiest way to have “the replicate property matching material contain[s] identical dielectric properties, time constants and related macroscopic friction coefficients to those of the entity material to be detected” would be to use the animate entity itself instead of some artificial, manmade material (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 6, Afilani & Sloss teach all elements of claim 1, upon which this claim depends.
Afilani teaches the replicate matching material comprises identical dielectric properties, time constants and related macroscopic friction coefficients to those of the animate entity (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 7, Afilani & Sloss teach all elements of claim 1, upon which this claim depends.
Afilani does not explicitly teach that the replicate matching material comprises compositions of nitrated cellulose and nitroglycerin.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the replicate matching material comprises compositions of nitrated cellulose and nitroglycerin because the goal is to have a material that matches the characteristics of the object of observation and these would be used if they matched the material being observed (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).

Claims 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over Afilani (U.S. Pat. # 6,78,179) in view of Sloss et al (U.S. PGPub # 2013/0228474) & Sekanina et al (Sekanina, Lukas, Richard Ruzicka, and Zbysek Gajda. "Polymorphic FIR filters with backup mode enabling power savings." 2009 NASA/ESA Conference on Adaptive Hardware and Systems. IEEE, 2009.).
Regarding Independent Claim 8, Afilani teaches:
A sensor device for detecting animate entity, the sensor device comprising: 
a housing (Fig. 2 Element 14’ top plate in the annotated figure below.); 
a first analog matching filter (Fig. 2 Element 10’) and each of the first and second analog matching filters comprising: 
a first plate (Fig. 2 Element 16’ top plate in the annotated figure below.), 
a second plate coupled with the first plate (Fig. 2 Element 16’ bottom plate in the annotated figure below.) and separated from the first plate via a spacer (Fig. 2 Element 12’,14’, & 16’ wherein there is material between the two plates.), 
a replicate matching material fixed to an inside surface of the first plate (Fig. 2 Element 12’), 
an electrical circuit connecting the first plate to the conductive plate or sheet (Fig. 2 Elements 18’ & 20’.); 
an internal member that is configured to react to the opposite polarization pattern carried by the electrical circuit (Fig. 2 Elements 14’, 16’, 18’ & 20’ wherein all materials internal to the device will necessarily react to electric field or polarization patterns, even if minimally.); and 
wherein the replicate matching material and the conductive plate or sheet in at least the first analog matching filter generates an opposite polarization pattern (Column 4 lines 50-59. See Fig. 2 Elements 18’ & 20’.)  carried by the electrical circuit that is based on a polarization pattern of animate entity according to a spatial gradient of the animate entity local electric field distribution (Column 4 lines 50-59. See Fig. 2 Elements 18’ & 20’. See also claim 1.).

    PNG
    media_image1.png
    822
    752
    media_image1.png
    Greyscale

Afilani does not explicitly teach:
a second analog matching filter, 
a conductive plate or sheet fixed to an inside surface of the second plate;
a switch coupled with the first and second analog matching filters, the switch selectively activating the first analog matching filter or the second analog matching filter, 
Sloss teaches:
a conductive plate or sheet fixed to an inside surface of the second plate (Fig.  Element 106 and paragraphs 0024-0026.);

    PNG
    media_image2.png
    459
    458
    media_image2.png
    Greyscale

Sekanina teaches:
 a switch coupled with the first and second analog matching filters, the switch selectively activating the first analog matching filter or the second analog matching filter (Page 44 column 2 Section IV A Filter Description.), 
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sloss to the teachings of Afilani such that a conductive plate or sheet fixed to an inside surface of the second plate because this construction method reduces the amount of conductive material need to make the electrical device and it also makes the system more robust because the layers of Sloss will, as is known in the art, be lighter than solid metal layers and less prone to corrosion.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to have a second analog matching filter because this is a duplication of parts. See MPEP Section 2144.04 VI B wherein the “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In the instant case, the requirement to have two filters allows one to have a redundancy or a backup filter for when one fails that would behave exactly in the same manner as the primary filter.
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sekanina to the teachings of Afilani & Sloss such that one would have a switch coupled with the first and second analog matching filters, the switch selectively activating the first analog matching filter or the second analog matching filter because this would allow one to easily switch between the primary and secondary, or redundant filter upon failure or loss of the primary filter. 
Regarding Claim 9, Afilani, Sloss, & Sekanina teach all elements of claim 8, upon which this claim depends.
Afilani teaches the replicate matching material of the first analog matching filter is different from the replicate matching material of the second analog matching filter (This is necessarily true because the sensors would each have material that cannot be physically in two distinct places at once.).
Regarding Claim 10, Afilani, Sloss, & Sekanina teach all elements of claim 8, upon which this claim depends.
Afilani teaches the replicate matching material of the at least the first analog matching filter is selected in accordance with respective dielectric polarization characteristics of the animate entity (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 11, Afilani, Sloss, & Sekanina teach all elements of claim 8, upon which this claim depends.
Afilani teaches the replicate matching material in at least the first analog matching filter is configured to perform a spatial dielectric property matching of the animate entity (Page 8 paragraphs 2 & 3 of the detailed description.).
Regarding Claim 12, Afilani, Sloss, & Sekanina teach all elements of claim 8, upon which this claim depends.
Afilani teaches the replicate matching material in at least the first analog matching filter is selected in accordance with dielectric polarization characteristics of the animate entity (Page 8 paragraphs 2 & 3 of the detailed description.).
Regarding Claim 13, Afilani, Sloss, & Sekanina teach all elements of claim 8, upon which this claim depends.
Afilani teaches the replicate matching material in each of the first and second analog matching filters comprises one or more dielectric materials (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 14, Afilani, Sloss, & Sekanina teach all elements of claim 8, upon which this claim depends.
Afilani does not explicitly teach the replicate matching material in at least the first analog matching filter comprises animate entity.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the replicate matching material in at least the first analog matching filter comprises animate entity because the easiest way to have “the replicate property matching material contain[s] identical dielectric properties, time constants and related macroscopic friction coefficients to those of the entity material to be detected” would be to use the animate entity itself instead of some artificial, manmade material (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 15, Afilani & Sloss teach all elements of claim 8, upon which this claim depends.
Afilani teaches the replicate matching material in at least the first analog matching filter comprises identical dielectric properties, time constants and related macroscopic friction coefficients to those of the animate entity (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).
Regarding Claim 16, Afilani & Sloss teach all elements of claim 8, upon which this claim depends.
Afilani does not explicitly teach that the replicate matching material in at least the first analog matching filter comprises compositions of nitrated cellulose and nitroglycerin.
But, it would have been obvious to one of ordinary skill in the art before the effective time of filing to have the replicate matching material in at least the first analog matching filter comprises compositions of nitrated cellulose and nitroglycerin because the goal is to have a material that matches the characteristics of the object of observation and these would be used if they matched the material being observed (Column 4 lines 60-67 and column 5 lines 1-26. See Fig. 2 Element 12’.).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Afilani (U.S. Pat. # 6,78,179) in view of Sloss et al (U.S. PGPub # 2013/0228474) & Huang (Huang, Wesley H. "Optimal line-sweep-based decompositions for coverage algorithms." Proceedings 2001 ICRA. IEEE International Conference on Robotics and Automation (Cat. No. 01CH37164). Vol. 1. IEEE, 2001.).
Regarding Independent Claim 17, Afilani teaches:
A method of detecting animate entity from a distance using a sensor including a first plate (Fig. 2 Element 16’ top plate in the annotated figure below.), a second plate coupled with the first plate (Fig. 2 Element 16’ bottom plate in the annotated figure below.) and separated from the first plate via a spacer (Fig. 2 Elements 12’, 14’ 16’ top plate in the annotated figure below.), a replicate matching material fixed to an inside surface of the first plate (Fig. 2 Element 12’), and an electrical circuit connecting the first plate to the conductive plate or sheet (Fig. 2 Elements 18’ & 20’.), wherein the replicate matching material and the conductive plate or sheet generate an opposite polarization pattern (Column 4 lines 50-59. See Fig. 2 Elements 18’ & 20’.) carried by the electrical circuit that is based on a polarization pattern of animate entity according to a spatial gradient of the animate entity local electric field distribution (Column 4 lines 50-59. See Fig. 2 Elements 18’ & 20’. See also claim 1.), the method comprising: 
(a) moving the sensor in a first direction; and 
(b) immediately after step (a), moving the sensor in a second direction, opposite from the first direction, wherein steps (a) and (b) cause the sensor to pass through unique electric field spatial gradients of the animate entity.
Afilani does not explicitly teach:
a conductive plate or sheet fixed to an inside surface of the second plate,
the method comprising: 
(a) moving the sensor in a first direction; and 
(b) immediately after step (a), moving the sensor in a second direction, opposite from the first direction, wherein steps (a) and (b) cause the sensor to pass through unique electric field spatial gradients of the animate entity.
Sloss teaches:
a conductive plate or sheet fixed to an inside surface of the second plate (Fig.  Element 106 and paragraphs 0024-0026.);
It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Sloss to the teachings of Afilani such that a conductive plate or sheet fixed to an inside surface of the second plate because this construction method reduces the amount of conductive material need to make the electrical device and it also makes the system more robust because the layers of Sloss will, as is known in the art, be lighter than solid metal layers and less prone to corrosion.
Huang teaches:
(a) moving the sensor in a first direction (See Fig. 1 and associated text.); and 
(b) immediately after step (a), moving the sensor in a second direction, opposite from the first direction (See Fig. 1 and associated text.), wherein steps (a) and (b) cause the sensor to pass through unique electric field spatial gradients of the animate entity (See Fig. 1 and associated text wherein the path is optimized for any intended use.).

    PNG
    media_image3.png
    153
    319
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective time of filing to apply the teachings of Huang to the teachings of Afilani such that the method would require (a) moving the sensor in a first direction; and  (b) immediately after step (a), moving the sensor in a second direction, opposite from the first direction, wherein steps (a) and (b) cause the sensor to pass through unique electric field spatial gradients of the animate entity because this allows one to have “a coverage path that minimizes some cost such as time” and “lead to the optimality criterion of minimizing the sum of subregion altitudes (which are measured relative to the sweep direction assigned to that subregion)” (See Abstract of Huang.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art listed but not cited represents analogous art that teaches some of the limitations claimed by Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P MCANDREW whose telephone number is (469)295-9025. The examiner can normally be reached Monday-Thursday 6-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P MCANDREW/Primary Examiner, Art Unit 2858